Citation Nr: 0503760	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-38 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disorder whose 
symptoms include 
swelling of the left hand.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for osteoporosis with 
osteomyelitis.  

4.  Entitlement to service connection for disorders of old 
age.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
September 1945.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

A disorder whose symptoms include swelling of the left hand, 
rheumatoid arthritis, osteoporosis with osteomyelitis and 
"old age disability" were not first manifested in service.  


CONCLUSION OF LAW

A disorder whose symptoms include swelling of the left hand, 
rheumatoid arthritis, osteoporosis with osteomyelitis and 
"old age disability" were not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In response to the veteran's claim submitted in August 2003, 
the RO sent the veteran a letter in September 2003 informing 
him of the evidence necessary to support his claim.  An 
October 2003 letter from the RO to the veteran informed him 
of the evidence they had received.  A statement of the case 
was issued to the veteran in August 2004.  The RO obtained 
the veteran's service records.  The veteran submitted copies 
of all the records he identified.  The veteran has not 
identified any records which are not in the claims folder.  
There is no indication there is any further development 
required.  

Although the veteran and his friends have indicated he had 
swelling of the left hand and leg pain in service, two 
subsequent examinations found no musculoskeletal disorder.  
For that reason the Board has concluded there is no basis for 
ordering VA to examine the veteran.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background.  There are no records of any treatment in 
service.  A report of physical examination in November 1945 
found no musculo-skeletal defects.  In December 1946 a 
physical examination again found no musculoskeletal defects.  

The veteran submitted a June 2003 medical certificate which 
indicated rheumatoid arthritis and osteoporosis with 
osteomyelitis had been diagnosed.  

In October 2003 the veteran submitted a statement from two 
men who served with him.  They stated the veteran had 
swelling of his left hand, pain in his legs and suffered from 
malnutrition in service.  The veteran also submitted records 
from the Marcia Polyclinic Diagnostics.  They included a 
clinical history which is handwritten and illegible.  

October 2003 X-rays revealed degenerative osteoarthritic 
changes of the lumbar spine.  

Analysis.  The only evidence which indicates the veteran had 
any symptoms of his claimed disorders in service are the 
statements of the veteran and his friends.  While the veteran 
and his friends are competent to report and describe any 
symptoms they observed, they are not competent to relate 
those symptoms to any current disability.  38 C.F.R. § 3.159 
(2004).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this instance two physical examinations in November 1945 
and December 1946 found no musculoskeletal disorders 
immediately after the veteran's separation from the service.  
There is no indication in the records that the veteran had 
rheumatoid arthritis during the initial post service year.  
The first diagnosis of any disorder is dated in October 2003, 
almost 50 years after the veteran's separation from the 
service.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The veteran is also seeking service connection for "old age 
disability."  The Board has construed that as being 
disability related to the aging process.  By its very 
definition such disability could not be related to service, 
as it is a product of the veteran's advancing years.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The veteran has 
not demonstrated that his claimed current disorders are 
related to service.  

The preponderance of the evidence is against the veteran's 
claims for service connection for rheumatoid arthritis, 
osteoporosis with osteomyelitis, a disorder of the left hand 
and "old age disability."  




ORDER

Service connection for a disorder whose symptoms include 
swelling of the left hand is denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for osteoporosis with osteomyelitis is 
denied.  

Service connection for disorders of old age is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


